 

[English Translation]
Exhibit (10)(bk)
 
 [fortisbank.jpg]
 
Solid partners, flexible solutions

 
 
 

    CONFIDENTIAL
Mefiag B.V.
Attn. the Management
Magnesiumweg 2
8445 PJ Heerenveen
                 
 
 
Date
Our reference
Re
  
 
 
19 October 2005
K. Dijkstra /nh
General Credit Offer
Fortis Bank
(Nederland)  N.V.
Business Centre
IJsselland
Snipperlingsdijk 10-20
Postbus 81
     
7400 AS Deventer
    Gentlemen, Telefoon       0570-558150    
We hereby confirm that we are prepared to provide for the following credit
arrangement:
Fax
0570-625775
              A.    A current account facility with a limit of EUR 300,000,--  
      (in writing: three hundred thousand Euros).        
Credit receiver
:  Mefiag B.V.
       
Objective
:  renovation of business property, located and established at
         
   Magnesiumweg 2 in Heerenveen, the Netherlands
       
Availability
:  The credit will be made available to you by means of invoices,
         
:  made expedient to us by the constructor.
                  The aforementioned facility is at your disposal until further
notice, but at the latest until 1 April 2016.                   B. A loan in the
amount of EUR 1,000,000,--         (in writing: one million Euros).        
Credit receiver
:   Mefiag B.V.
       
Objective
:   renovation of business property located and established at
         
Magnesiumweg 2 in Heerenveen, the Netherlands
       
Interest and duration
:   3.82% per annum until 01-01-2016
         
As a result of fluctuations on the money and capital market, the percentage
mentioned is valid until, at the latest, 26 October 2005.
        Interest
:   due per calendar quarter afterwards, the first time on 01-01-2006
 

 
 

Initials bank              Initials                     

 
Fortis Bank (Nederland) N.V., gevestigd te/established at Rotterdam,
Handelsregister/Trade register nr. 30064791
 
 

--------------------------------------------------------------------------------

 
Date
Page
Re
    
 
 
 
Mefiag B.V.
attn. The Management
 
 
 
19 October 2005
2
General Credit Offer
[fortisbank.jpg]
 
Solid partners, flexible solutions

                 
Redemption    
:  EUR 25,000 quarterly due afterwards, as such
          
 
   for the first time on 01-04-2006.
        End date 
:  01-01-2016, on which date the loan should be completely settled.
                    The loan should be taken up in full at the latest by
01-04-2006.                     The payments should be settled with a current
account in the name of the Credit Receiver and in such a way that the bank has
the respective due amounts at its disposal on the expiry dates                  
The total amount of this loan to the amount of EUR 1,000,000 will be held in a
Deposit Account. After payment of the Construction, invoices from your current
account upon presentation of the invoiced amount, excluding VAT, will be
reimbursed from the deposit.                   The handling provision amounts to
EUR 3,250.                   The following conditions will apply until further
notice:                   Sub A  Debit interest annually 0.7% on top of the
1-month EURIBOR rate                     0.125% turnover provision on the
highest amount of the current account in a calendar quarter.                    
Handling provision is a single charge and will be charged when taking up the
respective loan.                     The other interests and/or provisions
mentioned will be charged per calendar quarter afterwards.                  
As further surety for the compliance with all issues due to us by yourself at
any given time and by whichever virtue, we will receive:
                - A positive/negative mortgage statement on the untaxed
registered goods         Magnesiumweg 2 in Heerenveen, the Netherlands.        
         
The risk-bearing property of your partnership(s), (the sum of: (i) the placed
and deposited stock capital, increased with the freely payable reserves /
deducted profit, and decreased with immaterial assets, activated losses,
inter-company claims and claims on stockholders and (ii) the amount of loans and
advances, provided by (a) third party/parties to Credit Receiver(s), which, as a
result of agreements also entered into with the bank, will be subordinated to
the claims from the bank on
                         

 
 

Initials bank              Initials                     

 
Fortis Bank (Nederland) N.V., gevestigd te/established at Rotterdam,
Handelsregister/Trade register nr. 30064791
 
 
 

--------------------------------------------------------------------------------

 
 Date
Page
Re
      
 
 
 
Mefiag B.V.
attn. The Management
 
 
 
19 October 2005
3
General Credit Offer
[fortisbank.jpg]
 
Solid partners, flexible solutions

 
 
 

                      
The Credit Receiver(s)) in accordance with the balance, will never amount to
less than 35% of the total balance.
 
The bank reserves the right to reconsider the continuation of this Credit
Arrangement if a substantial change occurs, especially in case of modifications
in the stockholders’ setup and/or the management and/or the financial structure
and/or the profitability of Mefiag B.V.
 
The earnings after taxes will at least amount to EUR 200,000 annually.
 
The standards for the financial ratios in this Credit Offer Letter or other
credit documentation are established on the basis of the accepted regulations as
currently applicable to you and as widely accepted for financial reporting. If
these regulations are modified at any given time, or (based on international
developments such as the materialisation of International Financial Reporting
Standards IFRS) if other regulations will be used as a result of which the
outcome of stated rations – in otherwise equal circumstances - would change, you
are obliged to immediately inform this bank on the nature and consequences of
the modified regulations. To that means you should present our bank with a
comparison of a calculation of mentioned ratios on the basis of regulations
currently in use for financial reporting, as well as a calculation on the basis
of the new regulations. Our bank is in said case entitled to, once again,
establish the standards for or the calculation method of said financial ratios.
Before we will do so, we will consult you in order to enable you to inform us
regarding your vision about the new standards.
 
On our legal relationship the General Conditions and the General Credit
Conditions of our bank also apply, which are considered to be an integral part
of this General Credit Offer. Copies thereof are enclosed. By accepting this
General Credit Offer, you declare to have received and agreed with said
conditions.
 
By accepting this General Credit offer you expressly declare that no existing
obligations towards third parties are infringed.
 
If you agree with the aforementioned Credit Arrangement offer, we kindly request
you to initial the enclosed second copy of this General Credit Offer on each
page and to lawfully sign the last page, date it and return it to us.
 

 
 
 
 
 

Initials bank              Initials                     

 
Fortis Bank (Nederland) N.V., gevestigd te/established at Rotterdam,
Handelsregister/Trade register nr. 30064791
 
 
 

--------------------------------------------------------------------------------

 
Date
Page
Re
       
 
 
 
Mefiag B.V.
attn. The Management
 
 
 
19 October 2005
4
General Credit Offer
[fortisbank.jpg]
 
Solid partners, flexible solutions

                               
Enclosed you can find the following document:
-                positive/negative mortgage statement
We would gladly like to receive all copies of this document lawfully signed and
dated in return.
 
This offer is valid until two weeks after the date of this General Credit Offer.
 
Should you, after reading this General Credit Offer, have any further questions
then we are gladly prepared to answer and/or amplify them. If that is the case,
we request that you contact Mrs. K. Dijkstra.
 
 
Sincerely,
Fortis Bank (Nederland) N.V.
 

 
 
/s/ K. Dijkstra
As agreed:
       
 
Management:
       
Credit receiver:
Mefiag B.V.
 
Signature:
 
         
/s/ J.D.H Huizinga
 
Name authorized person:
J.D.H. Huizinga
  Date:    
 
10-19-05
 

 
 
 

                                    Appendix:  Second copy of this General
Credit Offer General Conditions     General Credit Conditions    
Positive/Negative mortgage statement

 
 
 
 
 
 
 
 
 
 
 

 
 
 
Fortis Bank (Nederland) N.V., gevestigd te/established at Rotterdam,
Handelsregister/Trade register nr. 30064791